[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                 No. 11-13637                           MARCH 15, 2012
                             Non-Argument Calendar                        JOHN LEY
                           ________________________                        CLERK


                            Agency No. A098-926-625

ALONSO JAVIER BARRAZA VALBUENA, et al.,

                                    llllllllllllllllllllllllllllllllllllllllPetitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                 lllllllllllllllllllllllllllllllllllllllRespondent.

                          ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           ________________________

                                 (March 15, 2012)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      In this immigration case we are called to review the Board of Immigration

Appeals’s (“BIA”) ruling that the petitioners did not establish a well-founded fear
of persecution on account of their political opinions. We find that substantial

evidence supports the ruling, and we deny the petition.

      Lead petitioner, Alonso Javier Barraza Valbuena (“Valbuena”), and his

wife, Rebeca Alejandra Rodriguez Urdaneta (collectively “Petitioners”), applied

for asylum pursuant to 8 U.S.C. § 1158, withholding of removal under 8 U.S.C. §

1231, and protection under the Convention Against Torture (“CAT”), 8 C.F.R. §§

1208.16–.18. Their applications are based on allegations of fear that arose from

conflicts with two members of the Venezuelan National Guard. The substance of

the conflict includes claims that the National Guard members improperly detained

Petitioners overnight and then stole their sound equipment. After the incident was

reported to the police, the National Guard members made various threats, attacks,

and demands for money. The BIA dismissed the appeal, reasoning that Petitioners

failed to show a nexus between the abuse and a statutorily protected ground for

asylum or withholding of removal. Additionally, the BIA did not believe the

record supported a conclusion that the Venezuelan government was unwilling or

unable to protect Petitioners. Finally, because the incidents occurred over 10

years ago, the BIA concluded that Petitioners did not have a well-founded fear of

future persecution.

      “We review only the [BIA’s] decision, except to the extent that it expressly

                                         2
adopts the [immigration judge’s] opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262,

1284 (11th Cir. 2001). Here, the BIA did not adopt the IJ’s opinion, so we review

only the BIA’s decision. “[W]e view the record evidence in the light most

favorable to the agency’s decision and draw all reasonable inferences in favor of

that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en

banc). The reviewing court “must affirm the BIA’s decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar, 257 F.3d at 1284 (internal quotation marks omitted).

      Asylum is only available to applicants who prove that they are a “refugee”

within the meaning of the Immigration and Nationality Act. 8 U.S.C.

§ 1158(b)(1). A “refugee” is:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion[.]

8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the burden of proving

statutory “refugee” status. Al Najjar, 257 F.3d at 1284 (citing 8 C.F.R.

§ 208.13(a)).



                                         3
      As an initial matter, we lack jurisdiction to consider Valbuena’s claim that

he was persecuted because of his association with a particular social group. This

claim is not exhausted because Valbuena did not make it in his asylum application

and did not argue it before the immigration judge, and we cannot consider claims

for which administrative remedies have not been exhausted. Amaya-Artunduaga

v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (per curiam).

      We are not compelled to reverse the BIA’s finding that Valbuena failed to

show that any persecution he may have suffered was on account of his imputed

political opinion. When the record is viewed as a whole, substantial evidence

supports the conclusion that the National Guard members were motivated by greed

and retaliation for Valbuena’s decision to report misconduct to the police. We

also agree that the record does not support the conclusion that the Government is

unwilling or unable to protect Petitioners or that they have a well-founded fear of

future persecution. Accordingly, Petitioners are not eligible for asylum.

      Because Petitioners have failed to establish their eligibility for asylum, they

have, by extension, failed to satisfy the more stringent burden for withholding of

removal or protection under CAT. See Forgue v. U.S. Att’y Gen., 401 F.3d 1282,

1288 n.4 (11th Cir. 2005).

      Upon review of the entire record on appeal, and after consideration of the

                                          4
parties’ appellate briefs, we deny the petition.

      PETITION DENIED.




                                           5